UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2015 – May 31, 2016 Item 1: Reports to Shareholders Semiannual Report | May 31, 2016 Vanguard Wellington  Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2016 Total Returns Vanguard Wellington Fund Investor Shares 2.74% Admiral™ Shares 2.79 Wellington Composite Index 2.78 Mixed-Asset Target Allocation Growth Funds Average 0.43 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2015, Through May 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellington Fund Investor Shares $39.00 $38.10 $0.515 $1.389 Admiral Shares 67.36 65.81 0.914 2.399 Chairman’s Letter Dear Shareholder, For the six months ended May 31, 2016, Vanguard Wellington Fund returned almost 3% for both Investor and Admiral Shares. This result was in line with the fund’s benchmark, the Wellington Composite Index, and more than two percentage points ahead of the average return of its peers. The Wellington Fund, the nation’s oldest balanced fund, has about two-thirds of its assets invested in stocks and the remaining third in bonds. The fund’s equity portfolio finished the period on par with its benchmark, the Standard & Poor’s 500 Index. It posted positive results in seven of ten market sectors, with utilities, industrials, and health care adding most to overall returns. The fixed income portfolio also finished in line with its benchmark, the Barclays U.S. Credit A or Better Bond Index. As of May 31, the fund’s 30-day SEC yield was 2.43% for Investor Shares, down from 2.75% six months earlier, and 2.50% for Admiral Shares, down from 2.52%. In a tale of two halves, stocks fell and then rose U.S. stocks advanced about 1% for the six months. They retreated over the period’s first half before rebounding as a sharp recovery in oil prices seemed to alleviate fears of a global economic slowdown. The half year began with the Federal Reserve’s long-anticipated but small increase in short-term interest rates. Through the succeeding months, mixed signals from Fed officials—as well as from economic data—created uncertainty about when the next increase might occur. International stocks fared worse than their U.S. counterparts, returning about –1%. Emerging-market stocks rose a bit, while those from the developed markets of Europe and the Pacific region declined. European stocks lagged amid investor anxiety in the lead-up to the United Kingdom’s June vote on whether to remain in the European Union. Bonds enjoyed a strong ride after some early weakness The broad U.S. taxable bond market returned 3.12% after a dip in December. The yield of the 10-year U.S. Treasury note closed at 1.85% at the end of May, down from 2.22% six months earlier. (Bond prices and yields move in opposite directions.) Money market funds and savings accounts produced limited returns. The Fed’s target rate of 0.25%–0.5% remained historically low despite the quarter-percentage-point rise in December. Market Barometer Total Returns Periods Ended May 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 1.64% 0.78% 11.44% Russell 2000 Index (Small-caps) -2.86 -5.97 7.86 Russell 3000 Index (Broad U.S. market) 1.29 0.22 11.15 FTSE All-World ex US Index (International) -1.14 -10.87 0.52 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.12% 2.99% 3.33% Barclays Municipal Bond Index (Broad tax-exempt market) 3.42 5.87 5.07 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.12 0.05 CPI Consumer Price Index 1.22% 1.02% 1.23% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 9.17%, boosted by foreign currencies’ strength against the dollar in a reversal from the trend of recent years. Even without this currency benefit, returns were solidly positive. Solid returns from bond markets balanced stock market weakness The broadly diversified Wellington Fund invests in about 100 stocks and about 800 bonds across all market sectors. In strong markets, the fund’s equity portion can offer investors the opportunity for long-term growth. In more volatile times, bonds and short-term investments can help provide a cushion for the stock market’s gyrations. The most recent six months were a good example of the latter, as the fund’s fixed income holdings buoyed performance. The bond portfolio—which includes investment-grade corporate and U.S. government bonds—returned about 4%. Corporate bonds, specifically those within industrials and the energy subsector, boosted performance relative to the index. However, these results were curbed by the advisor’s tendency to favor bonds with durations shorter than those held in the benchmark. (Duration is a measure of interest rate sensitivity, so bonds with shorter durations are less sensitive to rate changes.) Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.26% 0.18% 0.90% The fund expense ratios shown are from the prospectus dated March 29, 2016, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2016, the fund’s annualized expense ratios were 0.25% for Investor Shares and 0.17% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end Peer group: Mixed-Asset Target Allocation Growth Funds. 4 The stock portion of your fund returned about 2% for the six months, delivering positive results in seven of the ten market sectors. The utilities sector was a top performer, returning more than 18%. Although it had a fairly small weighting, it contributed the most to the equity portfolio’s overall return. Industrial and health care companies also helped. The potential upside of rising rates Bond fund investors may wonder about the effect of rising interest rates on bond prices— even though the Federal Reserve has raised rates more slowly than anticipated. Initially, as interest rates go up, the market value of bonds in a portfolio will decline, bringing their yields closer to those of newer issues. However, the opportunity to reinvest cash flow into higher-yielding bonds over time can benefit investors who can wait. Consider a hypothetical example of an intermediate-term investment-grade taxable bond fund yielding 2.25%. Assume rates rise by a quarter of a percentage point every January and July from 2016 through 2019, ending at 4.25%. Although the cumulative total return would decline initially, by mid-2023, it would be higher than if rates hadn’t changed. Of course, the pace and magnitude of rate increases would affect the time until breakeven. The silver lining of higher yields Cumulative rate of return Notes: This hypothetical example shows the impact on a generic, taxable intermediate-term bond fund if the Federal Reserve raised short-term interest rates by a quarter of a percentage point every January and July from 2016 through 2019. Intermediate-term rates are assumed to rise by the same amount. The bond fund has a duration of 5.5 years. (Duration is a measure of the sensitivity of bond—and bond mutual fund—prices to interest rate movements.) Source: Vanguard. 5 The portfolio’s performance was hurt most by financial stocks, its largest sector holding. The financial industry has been challenged by low interest rates and a more rigorous regulatory environment. As I mentioned, the equity portion of the fund ended the six months with returns similar to those of its benchmark. Relative strength in health care, industrials, and consumer discretionary helped offset underperformance in financials and consumer staples. For more on the fund’s positioning during the fiscal half year, please see the Advisor’s Report that follows this letter. Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. As you know, with the Wellington Fund, rebalancing to the target allocation is done for you. However, you still need to periodically monitor your entire portfolio and rebalance when necessary to bring it back to the proper asset mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original targets would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. It’s a way to minimize risk rather than maximize returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/research.) It’s not necessary to check your portfolio every day or every month, much less rebalance it that frequently. It may be more appropriate to monitor it annually or semiannually and rebalance when your allocation swings 5 percentage points or more from its target. It’s important, of course, to be aware of the tax implications. You’ll want to consult with your tax advisor, but generally speaking, it may be a good idea to make 6 any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 13, 2016 Advisor’s Report Vanguard Wellington Fund’s Investor Shares returned 2.74% for the six months ended May 31, 2016. The fund outpaced the Mixed-Asset Target Allocation Growth Funds average return of 0.43%. It was roughly in line with the 2.78% return of the Wellington Composite Index, which is weighted 65% large-capitalization stocks (as measured by the S&P 500 Index) and 35% high-quality corporate bonds (as measured by the Barclays U.S. Credit A or Better Bond Index). The equity and fixed income portfolios both performed in line with their respective benchmarks. Investment environment Stock markets in the United States generally fared better than those abroad. The S&P 500 Index returned 1.9%, the MSCI World Index returned 0.4%, and the MSCI EAFE Index declined –2.4%. U.S. equities rose for the period, although they experienced significant volatility. Data releases continued to paint a promising picture for the U.S. economy, including an upward revision to third-quarter gross domestic product (GDP), a multiyear low in unemployment, and healthy housing market trends. As widely expected, in December 2015, the U.S. Federal Reserve delivered its first rate hike since 2006. In the United States, large-cap value stocks generally outperformed large-cap growth stocks, as measured by the Russell 1000 Value and Russell 1000 Growth Indexes. The broad fixed income markets rose during the six months as the Barclays U.S. Aggregate Bond Index returned 3.12%. The higher-quality credit market performed even better: The Barclays U.S. Credit A or Better Bond Index returned 4.15%. The yield on the 10-year U.S. Treasury note fell, beginning the period at 2.22% and ending at 1.85%. Our successes In the stock portfolio, security selection in the health care and industrial sectors contributed most to relative results. Within health care, our positions in Merck and Bristol-Myers Squibb did well. Our avoidance of weak-performing benchmark constituent Allergan also helped. Among industrial holdings, Honeywell International was additive. Elsewhere in the portfolio, our underweight to Apple and our positions in NextEra Energy and Verizon Communications were top relative contributors. Verizon performed well during the first quarter of 2016 following the release of better-than-expected earnings results, supported by growth in wireless and Fios. Our investment thesis is based on the company’s dominant competitive position, customer loyalty, strong 4G service, and marketing ability, and on long-term growth in data usage among mobile phone and tablet users. We remain invested in Verizon. Security selection in corporates generated favorable results for the fixed income portion of the fund, particularly among industrial issuers. Our holdings in the consumer noncyclical, energy, and consumer cyclical subsectors were among the most helpful to relative 8 performance. Our underweight to noncorporate credit, particularly supranational issuers, also added. Our shortfalls In the stock portfolio, our security selection was weakest in consumer staples, financials, and information technology. Our overweight to financials, the worst-performing benchmark sector during the period, detracted from relative results. Within that sector, our positions in Wells Fargo and Mitsubishi UFJ Financial Group (MUFG) hurt most. Japan-based MUFG shares lagged because of margin pressure from negative interest rates. Wells Fargo, the stock portfolio’s largest holding, declined modestly based on broad concern about the sector, especially banks with loans to companies in energy-related businesses. Financial companies are viewed as highly interest rate sensitive, and investors became increasingly concerned that rates would not move higher quickly enough to support near-term profitability. A weak trading environment also weighed on Wells Fargo and other bank stocks. In consumer staples, not owning benchmark constituents Procter & Gamble and Altria Group dragged on relative results. In information technology, our position in Intel hurt as the stock declined because of weakness in the PC cycle, as did not owning Facebook, which does not pay a dividend. Other detractors included AstraZeneca and not owning AT&T. The bond portfolio’s duration and yield curve positioning lagged modestly. The fund’s positioning In the equity portfolio, our largest over- weights at the end of the period were in financials, health care, and energy. Our largest underweights were in information technology, consumer discretionary, and materials. These allocations are derived from bottom-up analysis and are largely attributable to valuations. We believe financial stocks are particularly undervalued based on low price-to-book ratios. Valuations are depressed because of low equity returns in recent periods. Banks are working aggressively to improve returns. Energy equity prices bottomed in February and have recovered since. Our thesis that supply and demand would normalize is playing out, and we maintain high conviction in our overweight allocation to energy. Over the last six months we have added new positions in Siemens AG, Goldman Sachs, Marathon Petroleum, and Synchrony Financial. We eliminated our holdings in General Electric, Citigroup, and Walmart. After a period of favoring growth or safety stocks, the market environment shows signs of being favorable to our investment style. We continue to rely on our process and philosophy as we construct the portfolio and adjust our positioning. We remain focused on the significance of dividends, positive capital stewardship, and franchise value. We believe we have a solid portfolio of undervalued market leaders, stocks in industries with improving supply/demand trends, and strong companies that are temporarily out of favor. 9 Negative interest rates, a reality in Japan and parts of Europe, are a significant challenge for policymakers around the world. Their policies have had many unintended consequences and are regarded as not having had the desired effect. Therefore, we expect modest rate hikes to continue this year in the United States, and we anticipate a “muddle-through” growth rate with slow but positive U.S. and global GDP. We believe conditions should support modest growth and that certain areas of the market offer potential. Uncertainty has spurred heightened volatility, which we view as an opportunity, particularly for investors willing to take a longer-term perspective. We apply our valuation discipline and focus on supply and demand, as well as the intellectual capital of the firm, to identify the most favorable areas to invest in on behalf of shareholders. On the fixed income side, we are cautiously positive about the U.S. credit markets. The economic and credit cycles look to be tiring, but the powerful flood of global capital into our bond market—and credit in particular—shows no sign of abating. Low and negative yields in other major economic zones are still driving capital flows toward the higher yields and safety of the U.S. markets. Although our credit selections will remain thematic and well-researched, we expect investment-grade corporate bond returns to be attractive and will maintain our overall exposure to them. We expect short-term interest rates to rise over the medium term while the U.S. recovery broadens, and we remain biased toward maintaining lower interest rate sensitivity in the portfolio. However, there is cause for some uncertainty. We cannot recall a period when global forces were as important to the U.S. economy and policies as they are today. Therefore, we are mindful of global events even though our focus is on the U.S. bond market. We have mentioned in several recent shareholder letters that the smothering effects of increased regulation present a challenge to investing in nongovernment sectors. Evidence of this is building as more market makers reduce staff and capital to support trading positions. This has not materially affected our management of the bonds in the fund to date. It has, however, forced other fixed income investors to behave more like us—long term and thematic, with low turnover—features we believe have served the fund’s shareholders well over time. Edward P. Bousa, CFA, Senior Managing Director and Equity Portfolio Manager John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company llp June 16, 2016 10 Wellington Fund Fund Profile As of May 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.26% 0.18% 30-Day SEC Yield 2.40% 2.50% Equity and Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 94 505 3,858 Median Market Cap $89.0B $82.1B $53.6B Price/Earnings Ratio 18.0x 20.7x 22.2x Price/Book Ratio 2.2x 2.8x 2.7x Return on Equity 16.8% 17.6% 16.7% Earnings Growth Rate 4.3% 7.2% 7.5% Dividend Yield 2.8% 2.2% 2.0% Foreign Holdings 7.4% 0.0% 0.0% Turnover Rate (Annualized) 37% — — Short-Term Reserves 1.3% — — Fixed Income Characteristics Barclays Barclays Credit A Aggregate or Better Bond Fund Index Index Number of Bonds 820 3,340 9,738 Yield to Maturity (before expenses) 2.6% 2.5% 2.2% Average Coupon 3.6% 3.6% 3.1% Average Duration 6.8 years 7.0 years 5.5 years Average Effective Maturity 10.0 years 9.8 years 7.8 years Total Fund Volatility Measures DJ Wellington U.S. Total Composite Market Index FA Index R-Squared 0.98 0.95 Beta 0.99 0.64 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Wells Fargo & Co. Diversified Banks 3.5% Microsoft Corp. Systems Software 3.2 Merck & Co. Inc. Pharmaceuticals 3.1 Comcast Corp. Cable & Satellite 2.9 Chevron Corp. Integrated Oil & Gas 2.5 Verizon Communications Integrated Inc. Telecommunication Services 2.5 JPMorgan Chase & Co. Diversified Banks 2.5 Alphabet Inc. Internet Software & Services 2.5 Chubb Ltd. Property & Casualty Insurance 2.3 Intel Corp. Semiconductors 2.2 Top Ten 27.2% Top Ten as % of Total Net Assets 17.8% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 29, 2016, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2016, the annualized expense ratios were 0.25% for Investor Shares and 0.17% for Admiral Shares. 11 Wellington Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 7.5% 12.6% 13.1% Consumer Staples 9.1 10.1 8.9 Energy 9.8 7.1 6.5 Financials 23.8 16.3 17.9 Health Care 17.4 14.7 14.2 Industrials 11.1 10.0 10.6 Information Technology 13.0 20.4 19.7 Materials 1.8 2.8 3.3 Telecommunication Services 2.5 2.7 2.4 Utilities 4.0 3.3 3.4 Sector Diversification (% of fixed income portfolio) Asset-Backed 4.5% Commercial Mortgage-Backed 0.5 Finance 25.5 Foreign 4.0 Government Mortgage-Backed 1.1 Industrial 35.9 Treasury/Agency 16.8 Utilities 6.3 Other 5.4 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 18.3% Aaa 5.4 Aa 13.0 A 44.3 Baa 19.0 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 12 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2005, Through May 31, 2016 For a benchmark description, see the Glossary. Note: For 2016, performance data reflect the six months ended May 31, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 1.11% 8.51% 3.13% 4.02% 7.15% Admiral Shares 5/14/2001 1.20 8.59 3.23 4.02 7.25 See Financial Highlights for dividend and capital gains information. 13 Wellington Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of May 31, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value • of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 26,701,186 1,690,185 1.9% Ford Motor Co. 52,143,870 703,421 0.8% Twenty-First Century Fox Inc. Class A 23,110,761 667,439 0.7% Consumer Discretionary—Other † 1,324,020 1.5% 4.9% Consumer Staples CVS Health Corp. 10,828,550 1,044,414 1.2% Coca-Cola Co. 14,614,630 651,813 0.7% Philip Morris International Inc. 5,899,920 582,204 0.6% PepsiCo Inc. 5,728,110 579,513 0.6% Mondelez International Inc. Class A 12,068,360 536,921 0.6% Colgate-Palmolive Co. 7,276,810 512,360 0.6% Diageo plc 18,503,396 502,094 0.6% Consumer Staples—Other † 911,501 1.0% 5.9% Energy Chevron Corp. 14,790,930 1,493,884 1.7% Exxon Mobil Corp. 12,554,074 1,117,564 1.2% ^ TOTAL SA 14,977,456 726,402 0.8% Energy—Other † 2,423,947 2.7% 6.4% Financials Wells Fargo & Co. 40,906,057 2,074,755 2.3% JPMorgan Chase & Co. 22,598,506 1,475,004 1.6% Chubb Ltd. 10,669,000 1,350,802 1.5% Prudential Financial Inc. 13,160,250 1,042,950 1.2% PNC Financial Services Group Inc. 10,095,910 906,007 1.0% BlackRock Inc. 2,395,140 871,472 1.0% Bank of America Corp. 54,705,343 809,092 0.9% 14 Wellington Fund Market Percentage Value • of Net Shares ($000) Assets Marsh & McLennan Cos. Inc. 9,939,150 656,680 0.7% Northern Trust Corp. 7,147,624 529,639 0.6% Goldman Sachs Group Inc. 2,564,790 409,033 0.5% Financials—Other † 3,823,653 4.2% 15.5% Health Care Merck & Co. Inc. 32,595,552 1,833,826 2.0% Bristol-Myers Squibb Co. 17,338,285 1,243,155 1.4% Johnson & Johnson 9,319,756 1,050,243 1.2% Medtronic plc 12,640,290 1,017,290 1.1% Pfizer Inc. 26,391,790 915,795 1.0% ^ AstraZeneca plc ADR 29,453,696 874,775 1.0% UnitedHealth Group Inc. 5,237,590 700,109 0.8% Cardinal Health Inc. 8,334,240 657,988 0.7% Eli Lilly & Co. 6,764,755 507,560 0.6% Health Care—Other † 1,424,669 1.6% 11.4% Industrials United Parcel Service Inc. Class B 10,046,553 1,035,699 1.1% Honeywell International Inc. 6,835,331 778,066 0.9% Lockheed Martin Corp. 2,913,530 688,263 0.8% CSX Corp. 24,655,646 651,649 0.7% Siemens AG 5,113,331 550,842 0.6% FedEx Corp. 3,156,960 520,804 0.6% Industrials—Other † 2,306,497 2.6% 7.3% Information Technology Microsoft Corp. 34,991,913 1,854,571 2.1% Alphabet Inc. Class A 1,924,692 1,441,306 1.6% Intel Corp. 41,166,480 1,300,449 1.4% Accenture plc Class A 7,970,550 948,256 1.0% Cisco Systems Inc. 30,195,030 877,166 1.0% Apple Inc. 8,207,695 819,621 0.9% Information Technology—Other † 349,861 0.4% 8.4% Materials † 1.2% Telecommunication Services Verizon Communications Inc. 29,222,630 1,487,432 1.6% Utilities NextEra Energy Inc. 8,158,490 979,998 1.1% Dominion Resources Inc./VA 9,856,740 712,150 0.8% Exelon Corp. 14,986,814 513,598 0.6% Utilities—Other † 113,398 0.1% 2.6% Total Common Stocks (Cost $41,684,342) 65.2% 15 Wellington Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities 1 United States Treasury Note/Bond 1.750% 9/30/19 950,000 969,893 1.1% United States Treasury Note/Bond 1.375% 9/30/18 874,350 883,093 1.0% United States Treasury Note/Bond 1.000% 9/15/17 500,000 501,330 0.5% 2 United States Treasury Note/Bond 0.625%–3.375% 6/30/16–2/15/46 2,625,452 2,668,216 3.0% 5.6% Conventional Mortgage-Backed Securities † 0.3% Nonconventional Mortgage-Backed Securities † 0.2% Total U.S. Government and Agency Obligations (Cost $5,326,501) 6.1% Asset-Backed/Commercial Mortgage-Backed Securities 3 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 9,876 9,901 0.0% 3 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.540% 9/11/41 5,009 5,017 0.0% 4 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 1,331,611 1.5% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,351,202) 1.5% Corporate Bonds Finance Banking Bank of America Corp. 3.300%–6.875% 8/28/17–4/1/44 353,523 379,500 0.4% Bank of America NA 5.300%–6.000% 3/15/17–10/15/36 98,000 107,174 0.1% Bear Stearns Cos. LLC 6.400%–7.250% 10/2/17–2/1/18 25,150 27,177 0.0% Goldman Sachs Group Inc. 2.375%–6.750% 1/18/18–10/21/45 456,845 508,797 0.6% JPMorgan Chase & Co. 3.250%–6.300% 1/15/18–6/1/45 496,021 550,493 0.6% National City Corp. 6.875% 5/15/19 13,950 15,690 0.0% PNC Bank NA 3.300%–4.875% 9/21/17–11/1/25 84,845 89,454 0.1% PNC Financial Services Group Inc. 3.900% 4/29/24 41,565 44,046 0.1% Wells Fargo & Co. 2.150%–5.625% 12/11/17–11/17/45 548,832 576,792 0.7% 4 Banking—Other † 3,514,822 3.9% Brokerage † 0.0% 4 Finance Companies † 0.4% Insurance ACE Capital Trust II 9.700% 4/1/30 20,000 28,625 0.0% Chubb Corp. 6.000% 5/11/37 50,000 65,301 0.1% Chubb INA Holdings Inc. 2.300%–5.800% 3/15/18–11/3/45 98,870 105,830 0.1% 4 Five Corners Funding Trust 4.419% 11/15/23 5,935 6,301 0.0% Prudential Financial Inc. 2.300%–4.500% 8/15/18–11/15/20 58,910 62,496 0.1% UnitedHealth Group Inc. 2.875%–6.000% 6/15/17–7/15/45 230,531 247,718 0.3% 4 Insurance—Other † 789,245 0.9% 4 Other Finance † 0.0% 4 Real Estate Investment Trusts † 0.1% 8.5% 16 Wellington Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Industrial Basic Industry † 0.2% 4 Capital Goods † 1.0% Communication Comcast Corp. 3.600%–6.500% 3/1/24–8/15/45 254,640 279,234 0.3% 4 NBCUniversal Enterprise Inc. 1.662%–1.974% 4/15/18–4/15/19 176,250 178,046 0.2% NBCUniversal Media LLC 2.875%–4.375% 4/1/21–1/15/23 33,660 36,578 0.0% Verizon Communications Inc. 3.450%–6.900% 9/15/20–8/21/46 358,127 409,438 0.5% 4 Communication—Other † 916,657 1.0% Consumer Cyclical CVS Health Corp. 2.750%–5.750% 12/1/22–7/20/45 113,240 124,631 0.1% 4 Consumer Cyclical—Other † 1,444,604 1.6% Consumer Noncyclical AstraZeneca plc 1.950%–6.450% 9/18/19–11/16/45 110,170 119,124 0.1% Bristol-Myers Squibb Co. 3.250% 11/1/23 40,790 43,957 0.1% Johnson & Johnson 5.150% 7/15/18 14,800 16,033 0.0% Medtronic Inc. 1.375%–4.375% 4/1/18–3/15/35 201,889 212,371 0.2% Merck & Co. Inc. 2.350%–6.550% 2/10/22–5/18/43 164,715 172,706 0.2% Pfizer Inc. 3.000% 6/15/23 47,025 49,112 0.1% Wyeth LLC 5.950% 4/1/37 25,000 32,345 0.0% Zeneca Wilmington Inc. 7.000% 11/15/23 29,000 36,865 0.0% 4 Consumer Noncyclical—Other † 2,946,056 3.3% Energy Chevron Corp. 3.191% 6/24/23 49,470 51,466 0.1% Exxon Mobil Corp. 2.222%–4.114% 3/1/21–3/1/46 46,250 47,570 0.1% 4 Energy—Other † 1,518,199 1.6% 4 Other Industrial † 34,614 0.1% Technology Apple Inc. 2.850%–4.450% 5/6/21–5/6/44 106,025 110,397 0.1% Cisco Systems Inc. 2.900%–4.450% 1/15/20–3/4/21 37,445 40,435 0.0% Intel Corp. 4.100% 5/19/46 51,605 51,636 0.1% Microsoft Corp. 2.375%–4.450% 2/12/22–11/3/45 110,055 115,348 0.1% Technology—Other † 249,619 0.3% Transportation United Parcel Service Inc. 2.450%–4.875% 10/1/22–11/15/40 32,765 36,109 0.1% 4 Transportation—Other † 380,244 0.4% 11.9% Utilities Electric Florida Power & Light Co. 4.950%–5.950% 2/1/35–2/1/38 104,215 131,486 0.2% Electric—Other † 1,657,491 1.8% Natural Gas † 0.1% Other Utility † 38,062 0.0% 2.1% Total Corporate Bonds (Cost $18,966,775) 22.5% 4 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $1,171,307) † 1.4% Taxable Municipal Bonds (Cost $1,337,945) † 1.8% 17 Wellington Fund Market Percentage Value • of Net Coupon Shares ($000) Assets Temporary Cash Investments Money Market Fund 5,6 Vanguard Market Liquidity Fund 0.523% 790,516,750 790,517 0.9% Face Maturity Amount Date ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 5/31/16, Repurchase Value $46,400,000 collateralized by Government National Mortgage Assn. 4.000%, 3/20/46, with a value of $47,328,000) 0.300% 6/1/16 46,400 46,400 0.1% Citigroup Global Markets Inc. (Dated 5/31/16, Repurchase Value $108,401,000 collateralized by U.S. Treasury Bill 0.000%, 6/23/16, U.S. Treasury Bond 5.375%, 2/15/31, U.S. Treasury Note 0.750%–2.125%, 8/31/16–4/30/22, with a value of $110,568,000) 0.280% 6/1/16 108,400 108,400 0.1% HSBC Bank USA (Dated 5/31/16, Repurchase Value $8,800,000 collateralized by Federal National Mortgage 2.500%, 10/1/27, with a value of $8,978,000) 0.280% 6/1/16 8,800 8,800 0.0% RBC Capital Markets LLC (Dated 5/31/16, Repurchase Value $12,200,000 collateralized by Federal Home Loan Mortgage Corp. 2.491%–3.381%, 3/1/40–6/1/42, Federal National Mortgage Assn. 2.225%–4.867%, 9/1/33–4/1/46, with a value of $12,444,000) 0.290% 6/1/16 12,200 12,200 0.0% TD Securities (USA) LLC (Dated 5/31/16, Repurchase Value $226,902,000 collateralized by Federal Home Loan Mortgage Corp. 3.500%–4.500%, 3/1/26–3/1/46, Federal National Mortgage Assn. 4.000%–4.5000%, 10/1/43–5/1/44, U.S. Treasury Note 1.500%–2.000%, 8/31/21–3/31/23, with a value of $231,438,000) 0.290% 6/1/16 226,900 226,900 0.2% 0.4% Total Temporary Cash Investments (Cost $1,193,217) 1.3% Total Investments (Cost $71,031,289) 99.8% 18 Wellington Fund Amount ($000) Other Assets and Liabilities Other Assets Investment in Vanguard 7,408 Receivables for Investment Securities Sold 708,408 Receivables for Accrued Income 426,855 Receivables for Capital Shares Issued 44,705 Other Assets 7 42,565 Total Other Assets 1.4% Liabilities Payables for Investment Securities Purchased (96,965) Collateral for Securities on Loan (790,517) Payables for Capital Shares Redeemed (66,536) Payables to Vanguard (136,957) Other Liabilities (1,101) Total Liabilities (1.2%) Net Assets 100.0% At May 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 70,304,047 Undistributed Net Investment Income 405,217 Accumulated Net Realized Gains 462,295 Unrealized Appreciation (Depreciation) Investment Securities 18,723,717 Futures Contracts (1,527) Swap Contracts (76) Foreign Currencies (802) Net Assets 19 Wellington Fund Amount ($000) Investor Shares—Net Assets Applicable to 511,909,430 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 1,069,607,199 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $742,019,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $96,000 have been segregated as collateral for certain open To Be Announced (TBA) transactions. 2 Securities with a value of $712,000 have been segregated as collateral for open over-the-counter swap contracts. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, the aggregate value of these securities was $4,314,076,000, representing 4.8% of net assets. 5 Includes $790,517,000 of collateral received for securities on loan. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Cash of $7,152,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 20 Wellington Fund Statement of Operations Six Months Ended May 31, 2016 ($000) Investment Income Income Dividends 1 806,126 Interest 496,203 Securities Lending 3,754 Total Income 1,306,083 Expenses Investment Advisory Fees—Note B Basic Fee 33,470 Performance Adjustment (5,395) The Vanguard Group—Note C Management and Administrative—Investor Shares 15,699 Management and Administrative—Admiral Shares 32,526 Marketing and Distribution—Investor Shares 1,834 Marketing and Distribution—Admiral Shares 2,432 Custodian Fees 358 Shareholders’ Reports—Investor Shares 61 Shareholders’ Reports—Admiral Shares 105 Trustees’ Fees and Expenses 45 Total Expenses 81,135 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 589,067 Futures Contracts (28,548) Swap Contracts (37) Foreign Currencies (1,101) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 619,036 Futures Contracts 79 Swap Contracts 42 Foreign Currencies 752 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $ 1 59 See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellington Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2016 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,224,948 2,330,715 Realized Net Gain (Loss) 559,381 3,516,913 Change in Unrealized Appreciation (Depreciation) 619,909 (4,740,358) Net Increase (Decrease) in Net Assets Resulting from Operations 2,404,238 1,107,270 Distributions Net Investment Income Investor Shares (263,001) (560,193) Admiral Shares (949,655) (1,735,474) Realized Capital Gain 1 Investor Shares (703,939) (866,392) Admiral Shares (2,449,800) (2,408,864) Total Distributions (4,366,395) (5,570,923) Capital Share Transactions Investor Shares 112,222 (4,165,177) Admiral Shares 2,998,411 7,828,568 Net Increase (Decrease) from Capital Share Transactions 3,110,633 3,663,391 Total Increase (Decrease) 1,148,476 (800,262) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 20 16 and 20 15 short-term gain distributions totaling $ , ,000 and $ ,
